Citation Nr: 1213780	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected tinea pedis (claimed as fungal infection of the feet).  

2.  Entitlement to an evaluation in excess of 70 percent for a service-connected mood disorder with depressive features.  

3.  Entitlement to an effective date prior to September 16, 2010, for the award of a total disability rating due to individual employability (TDIU).

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from November 2003 to August 2008, including service in Iraq from January to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2010.  A transcript of the hearing has been associated with the claims file.  

In a January 2012 rating decision, the RO awarded entitlement to TDIU, effective from September 16, 2010.  The effective date of that award has not been appealed.  Ordinarily, an unappealed effective date for such an award would not be disturbed.  However, in Rice v. Shinseki, 22 Vet App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim.  Accordingly, the issue of an earlier effective date for the grant of TDIU is also on appeal before the Board and is reflected on the title page. 

Finally, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board and is reflected on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 70 percent for a service-connected mood disorder with depressive features; an effective date prior to September 16, 2010, for the award of TDIU; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the grant of service connection, the Veteran's tinea pedis has not affected at least five percent of exposed body areas, or at least five percent of his total body area, and systemic therapy such as corticosteroids and immunosuppressive therapy have not been prescribed.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7820 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the claim for an increased rating for tinea pedis arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and VA treatment records have been obtained and he was provided with VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  No further assistance to develop evidence is required.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, but did not note the bases of the prior determination or the criteria necessary to substantiate the increased rating claim.  The VLJ also did not ask specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating or specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service, thus fully describing the nature and severity of his dermatitis disability and he indicated that all of his treatment had been at VA facilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

Finally, this case was remanded by the Board in August 2010.  With respect to the issue addressed in this decision, the RO has complied with the Board's remand instructions.  As such, the Veteran will not be prejudiced by a decision on the merits of this issue.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO awarded service connection for tinea pedis (claimed as fungal infection of the feet) in a January 2009 rating decision.  An initial noncompensable disability evaluation was assigned under 38 C.F.R. § 4.118, DCs 7820-7806, effective August 20, 2008.  The Veteran contends that a compensable disability rating is warranted. 

Diagnostic Code 7820 provides that infections of the skin not listed elsewhere in the rating criteria (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (DC 7800); scars (DC 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 7806), depending on the predominant disability.  In this case, DC 7806 is the applicable diagnostic code, as dermatitis is the predominant disability.  The evidence does not suggest that the tinea pedis manifests with any actual scars.  See 38 C.F.R. § 4.118, DC (Diagnostic Code) 7820-7806 (2011).  It is noted that the September 2008 VA examiner used the word 'scar' in the initial history report to describe the residuals of the Veteran's tinea pedis; however, upon the physical examination the examiner clarified the residual manifestations as 'desquamation' and 'lesions.'  Further, on examination in November 2010 a VA examiner confirmed that the tinea pedis did not have the appearance of scars.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7806 (2011).  

The schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars.  73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in March 2008.

Service treatment records show treatment for skin problems.

At a September 2008 VA examination, the examiner noted that the Veteran had a rather severe fungal infection of his feet that had left some scars on the edges of his soles and the sides of his feet.  He has used medication to control the fungus.  At the time of the examination, he still had some pruritis and mild desquamation, but no significant erosive lesions or significant redness of the feet.  On physical examination, no open sores were present.  There was some mild desquamation in the lateral aspect of both feet.  No active lesions were noted on the feet or between the toes.  The examiner indicated that treatment consisted of an antifungal agent which appears to control the prior fungus infection.  The diagnosis was tinea pedis, controlled with topical medication.  There was no effect on activities of daily living or employment potential.

VA treatment records show use of Tretonin cream in the Veteran's medication list.  The records also show that the Veteran was evaluated in April 2009 for his feet.  He reported that he was treated for dermatophytosis in service.  The treatment improved the itching and peeling, but left his feet with dark spots.  The dark spots did not peel, itch, or blister.  He reportedly felt embarrassed by these spots.  On physical examination, the soles of the feet revealed several small hyperpigmented macules.  There also was mild maceration and peeling between the toes.  The first diagnosis was melanosis and the Veteran was given a trial of Retin A to be applied to the feet.  The second and final diagnosis was dermatophytosis between the toes.  He was instructed to continue use of Clotrimazole cream.

At a hearing held in May 2010, the Veteran testified that he used a cream on a daily basis, but it had not helped his symptoms.  He reported that the tinea pedis affects both feet, including the soles and between the toes.  He expressed discontent regarding the way his feet looked and indicated that he would like to be able to wear flip-flop, but has to wear socks all of the time.  

The Veteran underwent another VA examination in November 2010.  The examiner indicated that he had reviewed the entire claims file in connection with the examination.  The Veteran reported that he developed a severe case of tinea pedis in service after his desert boots became wet during maneuvers in rainy and muddy conditions.  He described the initial episodes as involving the entire feet with symptoms of flaking skin, burning, itching, and extreme odor.  He further stated that since service he has had recurrence of burning, itching, and maceration between the toes that he has generally treated with topical Clotrimazole ointment and keeping the skin dry.  This has generally resolved any recurrence.  

The examiner noted that the Veteran's current and main concern were multiple flat darker spots on the soles his bilateral feet.  These spots were not raised, painful, or itchy and there was no evidence of skin breakdown in these areas.  The involvement was primarily on the plantar surface of both feet.  The examiner reviewed the April 2009 treatment record and noted that consultant's opinion and prescription of Retin A.  The Veteran reported there had been no change in the hyperpigmented areas with use of that prescription and so he had discontinued it.  The Veteran's major concern with those areas was primarily cosmetic and he was fearful that they will spread to another area of his body.  He expressed embarrassment by their presence and wished he could wear flip flops in warmer weather.  The examiner further noted that with regard to the tinea pedis itself, the Veteran was not current using any prescription topical preparations for treatment.  He only occasionally had some peeling and itching between the toes.  He tries to keep his feet dry and uses Desitin cream on the feet and between the toes if the itching and peeling recur.  He has not had any involvement of fungal infection in other areas of the skin.  He also does not have any systemic symptoms such as fever, weight loss, chills, or other related symptoms.  

On physical examination, there was minimal intertriginous peeling and exudates between the toes of both feet.  There were no open ulcerated areas, evidence of bleeding, or purulent exudates.  There also was no evidence of onychomycosis of the toenails.  On the dorsum of both feet, the skin appeared normal without any significant lesions or unusual hyperpigmented areas. The plantar surface of both feet revealed multiple flat, mostly circular areas of hyperpigmentation measuring approximately 1 centimeter (cm) in diameter, though some were slightly smaller and some were slightly larger.  It was estimated that there were about 30 such lesions on the plantar surface of each foot.  Some of these were coalesced.  There was a slight involvement of the medial side of the arch of these hyperpigmented areas which was visible when the Veteran was standing.  These were not raised.  There was no plaque formation, ulceration, or skin breakdown.  There were not tender to the touch and did not have the appearance of scars.  There were no similar lesions elsewhere.  The skin was warm and dry and the vascular examination of the feet was normal.  The examiner stated that the Veteran's rash involved approximately two percent or less than of his total body surface area and 0 percent of exposed areas.  The diagnosis was tinea pedis, well-controlled with topical medications, with minimal findings of slight involvement between the toes, and no effect on the Veteran's activities of daily living or occupational activities.  The examiner also diagnosed areas of hyperpigmentation as described, likely due to post-inflammatory hyperpigmentation (that commonly appears in areas that have been subjected to prior severe inflammation, especially in patients of African-American heritage and coloration).  These areas of hyperpigmentation do not likely represent any skin malignancy or other internal disease or condition, has no significant effect on the Veteran's occupational and daily functioning, appears to be only of cosmetic significance per the Veteran's report.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's tinea pedis is appropriately evaluated as noncompensable.  In this regard, there is no evidence of use of corticosteroids or immunosuppressive treatment for the tinea pedis since the grant of service connection.  The September 2008 VA examiner noted that the Veteran uses topical antifungal medication.  The treatment records also reflect use of topical agents (i.e. Tretonin and Clotrimazole) but no corticosteroids.  Further, findings from the November 2010 VA examination shows that the Veteran's tinea pedis affects 0 percent of exposed areas, and less than five percent of his total body area.  As the criteria for a compensable rating under DCs 7820-7806 are not met; a compensable rating is not warranted.  The Board has considered whether other diagnostic codes are applicable, however the evidence clearly shows that the Veteran's predominant disability is dermatitis, which is specifically contemplated in DC 7806.  In any event, the Veteran's tinea pedis, which is currently located on both feet, is not the equivalent of a painful or unstable scar, thus other diagnostic codes does not provide for a higher rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's tinea pedis disability.  Here, the service-connected tinea pedis disability involves significantly less than 5 percent of the Veteran's entire body and exposed areas affected, and required no more than topical (non corticosteroid) treatment during the entire appeal period.  These manifestations are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disability.  Accordingly, referral for consideration of extraschedular rating is not warranted.


ORDER

An initial compensable evaluation for tinea pedis is denied.


REMAND

In August 2010, the Board, in pertinent part, remanded the issue of entitlement to an initial evaluation in excess of 70 percent for service-connected mood disorder with depressive features.  To date, the RO has not yet adjudicated that issue.  The Board notes that the RO awarded a TDIU based on the service-connected mood disorder; however, that rating was made effective only as of September 16, 2010.  As there has not been compliance with the Board's prior remand directive, the Board has no discretion in this matter and must remand the claim.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.

As noted, TDIU was awarded in January 2012 rating decision and was made effective from September 16, 2010.  As TDIU is an aspect of a claim for a higher rating, a claim for a TDIU has also been pending since the Veteran appealed the initial ratings assigned for his service-connected mood disorder with depressive features and tinea pedis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from his service-connected disabilities, for the period prior to September 16, 2010, is necessary to determine the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Finally, the Board notes that the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, the RO has granted entitlement to a TDIU based on the Veteran's service-connected mood disorder with depressive features alone.  Although not rated as 100 percent disabling, for SMC purposes this condition satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In addition to the Veteran's mood disorder, upon which the TDIU was granted, service connection is in effect for additional service-connected disabilities including: hypothyroidism, status post thyroidectomy, residuals of Graves' disease (30 percent), patellar tendonitis, right knee (10 percent), patellar tendonitis, left knee (10 percent), Graves' opthalmopathy (0 percent), pseudofolliculitis barbae (0 percent), and residual surgical scar, anterior neck associated with hypothyroidism, status post thyroidectomy, residuals of Graves' disease (0 percent), for a combined rating of 30 percent.  

In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, on remand the RO must determine whether the Veteran is entitled to SMC benefits under 38 U.S.C.A § 1114(s).  In addition, the Board notes that in a statement submitted in January 2012, the Veteran raised informal claims of service connection for erectile dysfunction secondary to his service-connected Graves' disease, and also for memory loss, headaches, and speech impairment secondary to in-service head trauma and/or depression.  Although the Board generally refers these raised claims to the RO for initial adjudication, here these pending informal claims for service connection are inextricably intertwined with the SMC claim.  As such, adjudication of the SMC claim must be deferred pending adjudication of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his mood disorder.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his psychiatric symptoms, to include the impact of this disability, as well as his other service-connected disabilities, on his ability to work since August 20, 2008.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any additional evidence is associated with the claims file, adjudicate the issue of entitlement to an initial rating in excess of 70 percent for the service-connected mood disorder with depressive features. 

4.  After associating any additional evidence is associated with the claims file, obtain a retrospective medical opinion on the impact of the Veteran's service-connected disabilities on his employability prior to September 16, 2010.  The claims folder and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.

The examiner should also opine as to whether it is at least as likely as not that his service-connected mood disorder and other service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for the period between August 20, 2008, and September 16, 2010.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the Veteran's claims, including entitlement to an evaluation in excess of 70 percent for his service-connected mood disorder with depressive features.  In readjudicating his claim for a higher rating, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, and in light of the award of a TDIU for service-connected mood disorder alone, the RO must adjudicate the issue of entitlement to SMC based on a need for regular aid and attendance of another person, or on account of being housebound.  

6.  Finally, if any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


